FERGUSON, Circuit Judge,
concurring.
I concur in the memorandum disposition. I write separately in order that the Immigration and Naturalization Service does not mistake this case as similar to another one which was before this panel.
In Morales-Mancebo v. Immigration and Naturalization Service, No. 00-70788, INS No. A92-874-509, we issued an order deferring submission of that case for 90 days to allow the parties to mediate and attempt to settle.
Both cases involve temporary resident status under the Special Agricultural *673Worker’s program. In this case, the petitioner’s travel authorization was terminated before he departed the United States.
In Morales-Mancebo, the petitioner traveled to Mexico to donate blood to his son who was ill. When he left the United States for two or three days, his travel authorization was still valid. It was terminated after he left and before he returned.